Exhibit 10.1

 

December 23, 2008

 

Mark J. O’Brien

[home address]

Tampa, FL [zip]

 

Dear Mark:

 

We are pleased that you have accepted the position of Chairman of the Board of
Directors and Chief Executive Officer of Walter Investment Management
Corporation, the surviving entity following the merger of JWH Holding Company,
LLC (“JWHHC”) with Hanover Capital Mortgage Holdings, Inc. (“HCM”) pursuant to
the Agreement and Plan of Merger entered into between JWHHC and HCM (the
“Company”). Except as specifically provided in paragraph 2(c)(viii) hereof, this
agreement will be the sole obligation of the survivor corporation following the
merger of JWHHC and HCM.  The three-year period commencing October 1, 2008 is
referred to herein as the “Term” of this Agreement. While employed during the
Term, you agree to devote during normal business hours during business days your
full time and efforts to advancing the Company’s interests; provided, however,
that you may continue engaging in the other business and investment activities
you are currently engaged in so long as such activities are not directly
competitive with the Company’s business and do not prevent you from carrying out
your duties as Chairman of the Board of Directors and Chief Executive Officer of
the Company.

 

The purpose of this letter is to confirm your acceptance of the terms of your
employment, effective October 1, 2008, as follows:

 


1.             AS THE CHAIRMAN OF THE BOARD OF DIRECTORS AND CHIEF EXECUTIVE
OFFICER OF THE COMPANY, YOU SHALL REPORT TO AND SERVE AT THE DIRECTION OF THE
BOARD OF DIRECTORS OF THE COMPANY. IN YOUR CAPACITY AS CHAIRMAN OF THE BOARD OF
DIRECTORS AND CHIEF EXECUTIVE OFFICER OF THE COMPANY, YOU WILL BE RESPONSIBLE
FOR DIRECTING ALL ASPECTS OF THE BUSINESS.


 


2.             YOUR COMPENSATION PACKAGE WILL BE AS FOLLOWS:


 

(a)           Base Salary

 

$500,000 per year commencing October 1, 2008, which will be subject to periodic
review and increase (but not decrease) by the Compensation Committee of the
Board of Directors of the

 

1

--------------------------------------------------------------------------------


 

Company and paid in accordance with the payroll practices of the Company, as
they may change from time to time.

 

(b)           Bonus

 

Your annual target bonus will be 75% of your base salary or $375,000 at your
current base pay, with an upside of 200% of your base pay or $1,000,000 at your
current base pay. The amount of your bonus will fluctuate based upon actual
performance under the Company’s bonus plan as in effect from time to time. The
amount of your bonus is dependent upon the achievement of the Company’s annual
financial and other goals, as well as the accomplishment of individual
objectives, each mutually agreed upon in writing each year. To receive a bonus,
you must be employed through the end of the year for which the bonus is payable
(the “Bonus Year”).  The bonus for a Bonus Year will be payable to you during
the next following year (the “Bonus Payment Year”) immediately upon the closing
of the Company’s books for the Bonus Year, but not later than March 14 of the
Bonus Payment Year.

 

For calendar year 2008, your annual bonus will be $500,000, which will be paid
to you no later than December 31, 2008.

 

(c)           Benefits

 

(i)            During the Term, you will be entitled to receive from the Company
prompt reimbursement for all reasonable out-of-pocket business expenses incurred
by you in the performance of your duties hereunder, in accordance with the most
favorable policies, practices and procedures of the Company relating to
reimbursement of business expenses incurred by Company directors, officers or
employees in effect at any time during the 12 month period preceding the date
you incur the expenses; provided, however, that any such expense reimbursement
will be made no later than the last day of the calendar year following the
calendar year in which you incur the expense, will not affect the expenses
eligible for reimbursement in any other calendar year, and cannot be liquidated
or exchanged for any other benefit.

 

(ii)           Participation in the Company’s group life and health insurance
benefit programs generally applicable to executives in the location in which you
are primarily based, and in accordance with their terms, as they may change from
time to time.  Such group life and health insurance benefits shall be at least
comparable to those provided to the chief

 

2

--------------------------------------------------------------------------------


 

executive officer of similar-size companies engaged in a business similar to the
Company’s business.

 

(iii)          Participation in the Company’s retirement plan, generally
applicable to salaried employees in the location in which you are primarily
based, as it may change from time to time and in accordance with its terms. Your
eligibility to participate will be consistent with the requirements of ERISA. 
Such retirement plan benefits shall be at least comparable to those provided to
the chief executive officer of similar-size companies engaged in a business
similar to the Company’s business.

 

(iv)          Participation in the Company’s long-term incentive plan as it
applies to other executives and subject to terms of the Company’s Long-Term
Incentive Plan. During the Term of this Agreement, your annual long-term
incentive opportunity will have an economic value of $600,000.  Annual equity
grants will vest one-third per year over three years and option grants will have
a 10-year term.  Vesting will accelerate upon your death, disability,
termination of your employment by the Company without Cause (defined below),
your Constructive Termination (defined below), or upon a change in ownership or
effective control of the Company or in the ownership of a substantial portion
the assets of the Company within the meaning of Treas. Reg. 1.409A-3(i)(5).  The
specific terms of your annual long-term incentive opportunity will be mutually
agreed upon and set forth in separate grant agreements.

 

You understand and agree that the Jim Walter Homes Holding Company, LLC equity
grant you received under your previous employment letter agreement, effective
March 2, 2006, will be cancelled at the Effective Time of the Merger.  The
Company will issue you stock comprising 2.5% of the total outstanding stock of
the Company on the third anniversary of the date of this Agreement, subject to
your right to elect to further defer receipt of such stock (“Subsequent Deferral
Election”) as follows: (i) the Subsequent Deferral Election will not take effect
until at least 12 months after the date on which it is made, (ii) the Subsequent
Deferral Election must be to defer receipt of the stock for at least 5 years
from the date you would otherwise receive the stock had you not made the
Subsequent Deferral Election, and (iii) the Subsequent Deferral Election must be
made not less than 12 months before you would otherwise receive the stock had
you not made the Subsequent Deferral Election.  Notwithstanding the foregoing,
the deferral period will terminate and the Company will immediately issue you
the 2.5% stock interest upon your death or disability, upon

 

3

--------------------------------------------------------------------------------


 

involuntary termination of your employment for any reason other than for “Cause”
as defined in Section 6 of this Agreement, or upon a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Treas. Reg. 1.409A-3(i)(5). 
Your right to receive the 2.5% stock interest is fully vested and not subject to
forfeiture, as of the Effective Time of the Merger. Dividend equivalents will be
paid to you in cash until the end of the deferral period.  In accordance with
Treas. Reg. 1.409A-3(e), the dividend equivalents will be treated separately
from your right to the 2.5% stock interest and the dividend equivalents, if any,
must be paid contemporaneously with actual dividends, if any, but at least
annually.

 

(v)           4 weeks of vacation to be used each year, without carryover of
unused vacation days, and in accordance with the Company’s vacation policy, as
it may change from time to time.

 

(vi)          You will receive a monthly auto allowance of $2,000, subject to
the usual withholding taxes.

 

(vii)         You may use company-owned aircraft, leased or chartered aircraft
for your business travel as appropriate.  However, you will not use any
company-owned, leased or chartered aircraft for personal travel at company
expense, except in the case of a family emergency and with the prior approval of
the Chairman of the Compensation and Human Resources Committee of the Board, or
in the event of his unavailability, the Chairman of the Corporate Governance
Committee. You will not be required to reimburse the cost of any such
pre-approved emergency travel to the Company, but the value of such travel will
be taxable to you in accordance with applicable IRS regulations.  You shall not
pilot company aircraft or leased or chartered aircraft used for company
business.

 

(viii)        After December 31, 2008 Walter Industries, Inc. will use its best
efforts to provide you with a country club membership under the corporate
membership program currently in place at Walter industries, Inc. (subject to the
terms and provisions of such corporate membership). You will be responsible for
paying monthly dues and other personal expenses associated with the membership
and use of the club.

 

4

--------------------------------------------------------------------------------


 

Your Benefits under this Agreement, including grants to you under the Company’s
Long-Term Incentive Plan, will be subject to periodic review and increase by the
Compensation Committee of the Board of Directors of the Company.

 

3.             It is agreed and understood that your employment with the Company
is to be at will, and either you or the Company may terminate the employment
relationship at any time for any reason, with or without cause, and with or
without notice to the other; nothing herein or elsewhere constitutes or shall be
construed as a commitment to employ you for any period of time.

 

4.             You agree that all inventions, improvements, trade secrets,
reports, manuals, computer programs, systems, tapes and other ideas and
materials developed or invented by you during the period of your employment with
the Company, either solely or in collaboration with others, which relate to the
actual or anticipated business or research of the Company, which result from or
are suggested by any work you may do for the Company, or which result from use
of the Company’s premises or the Company’s or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
the Company.  You hereby assign to the Company your entire right and interest in
any such Developments, and will hereafter execute any documents in connection
therewith that the Company may reasonably request.

 

5.             As an inducement to the Company to make this offer to you, you
represent and warrant that you are not a party to any agreement or obligation
for personal services that would prevent you from performing your duties as
Chairman of the Board and Chief Executive Officer of the Company hereunder, and
there exists no impediment or restraint, contractual or otherwise on your power,
right or ability to accept this offer and to perform the duties and obligations
specified herein.

 

6.             In the event of your involuntary termination, other than for
“Cause” (defined below), in the event of your Constructive Termination (also
defined below), if you are required to relocate more than 50 miles from the
Company’s Tampa, Florida location, or in the event of your death or disability,
in each case, you will be entitled to the following severance benefits, in
accordance with all government regulations, e.g. IRC 409A.

 

·      Continued participation in benefits until the earlier of the 18-month
anniversary of the termination date or until you are eligible to receive
comparable benefits from subsequent employment.  The COBRA election period will
not commence until the expiration of that 18-month period.  The amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or the
in-kind benefits to be provided, in any other calendar year.  Your right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.  Payment will be provided only if the filing of the claim for
payment and completion of the reimbursement payment can reasonably be completed
by the end of the calendar year following the year in which the expense is
incurred.

 

5

--------------------------------------------------------------------------------


 

“Involuntary Termination” shall mean your termination from employment due to the
independent exercise of unilateral authority by Company to terminate your
services, other than due to your implicit or explicit request, where you are
willing and able to continue performing services.  The determination of whether
a termination of employment is involuntary is based on all the facts and
circumstances.  Any reference in this Agreement to “termination of employment”
shall mean “separation from service” within the meaning of Treas. Reg.
1.409A-1(h).

 

“Cause” shall mean conviction of a felony arising from any act of fraud,
embezzlement or willful dishonesty in relation to the business or affairs of the
Company or any other felonious conduct on your part that is demonstrably
detrimental to the best interests of the Company or any subsidiary or affiliate.

 

“Constructive Termination” shall mean, without your written consent: (a) a
material failure of the Company to comply with the provisions of this agreement,
(b) a material diminution of your position (including status, offices, title and
reporting relationships), duties or responsibilities or pay, or (c) any
purported termination of your employment other than for Cause.

 

For purposes of this Agreement, a significant diminution in pay or
responsibility shall not have occurred if the amount of your bonus fluctuates
due to performance considerations under the Company’s executive incentive plan
or other Company incentive plan applicable to you and in effect from time to
time.

 

7.             Non-Compete.  It is understood and agreed that the Company you
will have substantial relationships with specific businesses and personnel,
prospective and existing, vendors, contractors, customers, and employees of the
Company that result in the creation of customer goodwill. Therefore, except with
respect to business and investment activities you are currently engaged in,
following the termination of employment under this Agreement for any reason and
continuing for a period of eighteen (18) months from the date of such
termination, so long as the Company or any affiliate, successor or assigns
thereof is in the residential real estate mortgage servicing business or
directly related businesses within the Restricted Area (defined as the
residential real estate mortgage servicing and directly related industries in
which the Company competes at the time of your separation), unless the Board of
Directors approves an exception, you shall not, directly or indirectly, for
yourself or on behalf of, or in conjunction with, any other person, persons,
company, partnership, corporation, business entity or otherwise:

 

a.     Call upon, solicit, write, direct, divert, influence, or accept
residential real estate mortgage servicing and directly related business (either
directly or indirectly) with respect to any account or customer or prospective
customer of the Company or any corporation controlling, controlled by, under
common control with, or otherwise related to the Company, including but not
limited to Walter Investment Management Corporation, Hanover

 

6

--------------------------------------------------------------------------------


 

Capital Mortgage Holdings, Inc., Walter Mortgage Company, or any other
affiliated companies; or

 

b.     Hire away any independent contractors or personnel of the Company and/or
entice any such persons to leave the employ of the Company or its affiliated
entities without the prior written consent of the Company

 

8.             Non-Disparagement.   Following the termination of employment
under this Agreement for any reason and continuing for so long as the Company or
any affiliate, successor or assigns thereof carries on the same business within
the Restricted Area, you shall not and the Company, its affiliates, successors
or assigns shall not, directly or indirectly, for yourself or itself or on
behalf of, or in conjunction with, any other person, persons, company,
partnership, corporation, business entity or otherwise:

 

a.     Make any statements or announcements or permit anyone to make any public
statements or announcements concerning your termination with the Company, or

 

b.     Make any statements that are inflammatory, detrimental, slanderous, or
negative in any way to you or to the interests of the Company or its affiliated
entities.

 

9.             You acknowledge and agree that you will respect and safeguard the
Company’s property, trade secrets and confidential information. You acknowledge
that the Company’s electronic communication systems (such as email and
voicemail) are maintained to assist in the conduct of the Company’s business and
that such systems and data exchanged or stored thereon are Company property.  In
the event that you leave the employ of the Company, you will not disclose any
Company trade secrets or confidential information you acquired while an employee
of the Company to any other person or entity, including without limitation, a
subsequent employer, or use such information in any manner.

 

10.           In the event that any portion of any payment under this agreement,
or under any other agreement with, or plan of the Company (in the aggregate,
Total Payments) would constitute an “excess parachute payment,” such that a
golden parachute excise tax is due, the Company shall provide to you, in cash,
an additional payment in an amount sufficient to cover the full cost of any
excise tax and all of your additional federal, state, and local income, excise,
and employment taxes that arise on this additional payment (cumulatively, the
Full Gross-Up Payment), such that you are in the same after-tax position as if
you had not been subject to the excise tax. For this purpose, you shall be
deemed to be in the highest marginal rate of federal, state, and local income
taxes in the state and locality of your residence on the date of your
termination. For purposes of this agreement, the term “excess parachute payment”
shall have the meaning assigned to such term in Section 280G of the Internal
Revenue Code, as amended (the Code), and the term “excise tax” shall mean the
tax imposed on such excess parachute payment pursuant

 

7

--------------------------------------------------------------------------------


 

to Sections 280G and 4999 of the Code.  Any Full Gross-Up Payment made under
this paragraph will be made by December 31 of the year next following the
calendar year in which you pay the taxes to the applicable taxing authority.

 

11.           Tax Compliance Delay in Payment.  If the Company reasonably
determines that any payment or benefit due under this Agreement, or any other
amount that may become due to you after termination of employment, is subject to
Section 409A of the Code, and also determines that you are a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, upon your
termination of employment for any reason other than death (whether by
resignation or otherwise), no amount may be paid to you or on your behalf
earlier than six months after the date of your termination of employment (or, if
earlier, your death) if such payment would violate the provisions of
Section 409A of the Code and the regulations issued thereunder, and payment
shall be made, or commence to be made, as the case may be, on the date that is
six months and one day after your termination of employment (or, if earlier, one
day after your death).  For this purpose, you will be considered a “specified
employee” if you are employed by an employer that has its stock publicly traded
on an established securities market or certain related entities have their stock
traded on an established securities market and you are a “key employee”, with
the exact meaning of “specified employee”, “key employee” and “publicly traded”
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder. 
Notwithstanding the above, the Company hereby retains discretion to make
determinations regarding the identification of “specified employees” and to take
any necessary corporate action in connection with such determination.

 

12.           You acknowledge and agree that you have read this letter agreement
carefully, have been advised by the Company to consult with an attorney
regarding its contents, and that you fully understand the same.

 

13.           It is agreed and understood that this acceptance letter shall
constitute our entire agreement with respect to the subject matter hereof and
shall supersede all prior agreements, discussions, understandings and proposals
(written or oral) relating to your employment with the Company. This letter
agreement will be interpreted under and in accordance with the laws of the State
of Florida without regard to conflicts of laws.

 

14.           You and the Company intend that payments and benefits under this
Agreement comply with Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  In the event that any provision of this Agreement is
determined by you or the Company to not comply with Code Section 409A, the
Company shall fully cooperate with you to reform the Agreement to correct such
noncompliance to the extent permitted under any guidance, procedure, or other
method promulgated by the Internal Revenue Service now or in the future that
provides for such correction as a means to avoid or mitigate any taxes,
interest, or penalties that would otherwise be incurred by you on account of
such non-compliance.

 

8

--------------------------------------------------------------------------------


 

Mark, we are delighted that you have agreed to head the Company. If the terms
contained within this letter are acceptable, please sign one of the enclosed
copies and return it to me in the envelope provided and retain one copy for your
records.

 

Very truly yours,

 

 

 

 

 

/s/ Victor P. Patrick

 

/s/ Victor P. Patrick

 

 

 

 

 

 

Victor P. Patrick

 

Victor P. Patrick

Director

 

Vice Chairman, CFO & General Counsel

On behalf of JWHHC

 

On behalf of Walter Industries, Inc.

 

 

In Respect of Paragraph 2 (c) (viii).

 

ACCEPTANCE

 

I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same.  I approve and
accept the terms set forth above as governing my employment relationship with
the Company.

 

Signature

/s/ Mark J. O’Brien

 

Date

December 23, 2008

 

9

--------------------------------------------------------------------------------